DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6-13, 15-21 are allowed. The following is an examiner’s statement of reasons for allowance:
Applicant arguments presented on the Remarks filed 4/29/22 are persuasive.
The prior art fails to disclose ALL limitations of amended independent claims 1 and 12. Dependent claims 2-4, 6-11, 13 and 15-21 are allowed for at least the same reason.
The closest prior art to Lotgering et al. in WO-2020/083544-A1 Figs. 3-6, 11-12 and Grau et al. in US 2020/0089357 Figs. 4-5 fail to disclose the amended features.
Fujiyoshi in US 2021/0389842 discloses a steering wheel with a core surrounded by a rubber insulating layer and proximity sensors on multiple sides of the rim (Fig. 8 and par. 43) but Fujiyoshi fails to disclose the insulating layer to be compliant, or the plurality of proximity sensors including first proximity sensors on a first/front side of the rim and second proximity sensors on a second/back side of the rim, wherein each of the first proximity sensors is dielectrically isolated from each of the second proximity sensors via the compliant dielectric layer as necessary for claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trachte in US 2019/0248402 and Kim et al. in US 2019/0291769 related to touch sensors on steering wheels.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621